Case: 18-12578        Date Filed: 08/21/2019      Page: 1 of 23


                                                                                  [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-12578
                               ________________________

                                Agency No. A206-459-138


DARVIN DANIEL PEREZ-SANCHEZ,

                                                                                     Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                      (August 21, 2019)

Before MARTIN, ROSENBAUM, and BOGGS, * Circuit Judges.

MARTIN, Circuit Judge:



       *
         Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 18-12578     Date Filed: 08/21/2019    Page: 2 of 23


      Darvin Perez-Sanchez’s case sits at a familiar crossroad in immigration law,

where personal hardship intersects with technical administrative and statutory

requirements. Among other issues, his petition for review asks us to consider the

effect of the Supreme Court’s decision in Pereira v. Sessions, 585 U.S. __, 138 S.

Ct. 2105 (2018). Pereira interpreted 8 U.S.C. § 1229(a)(1), the provision of the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”)

defining a Notice to Appear (“NTA”). 138 S. Ct. at 2113–16. Mr. Perez-Sanchez

argues the immigration judge (“IJ”) never had jurisdiction over his removal case

because the Department of Homeland Security (“DHS”) issued him an NTA that

did not include either the time or date of his removal hearing. He relies on Pereira,

which held in a different context that § 1229(a)(1) requires this information. Id. at

2113–14. DHS insists in response that the agency properly exercised jurisdiction

since the jurisdictional rule in question was established by regulation, not by

statute, and Mr. Perez-Sanchez’s NTA complied with the regulations. See 8

C.F.R. § 1003.15(b)–(c).

      Because Congress alone has the power to define the scope of an agency’s

authority, we join several of our sister circuits and hold today that the regulations

set forth a claim-processing rule as opposed to a jurisdictional one. We recognize

§ 1229(a)(1) as setting out a claim processing rule as well. We therefore deny Mr.




                                           2
               Case: 18-12578       Date Filed: 08/21/2019      Page: 3 of 23


Perez-Sanchez’s petition for review as to this claim because the deficient NTA did

not deprive the agency of jurisdiction over his removal proceedings.

       We do not, however, accept the agency’s analysis of Mr. Perez-Sanchez’s

asylum and withholding claims. The Board of Immigration Appeals (“BIA”)

affirmed the IJ’s denial of both claims, saying that Mr. Perez-Sanchez’s

relationship to his father-in-law was not a central reason for his persecution at the

hands of the Gulf Cartel. This conclusion cannot be squared with the record

evidence. We therefore grant Mr. Perez-Sanchez’s petition for review and remand

his asylum and withholding of removal claims for further proceedings consistent

with this opinion.

                                              I.

       The Gulf Cartel is one of Mexico’s oldest and most dangerous cartels. On

December 21, 2013, five of its members broke into Mr. Perez-Sanchez’s house in

Tapachula, Mexico and held him at gunpoint. 1 They told him they were there to

collect on a debt the cartel believed he owed. Some years before, a man

nicknamed “El Banana” lost a shipment containing 500 kilograms of cocaine that

belonged to the cartel. The cartel never forgot the loss. When its members could



       1
         Our recitation of the factual background draws heavily from Mr. Perez-Sanchez’s
testimony before the IJ. Because the BIA neither adopted nor addressed the IJ’s credibility
determination, this Court must assume Mr. Perez-Sanchez was credible. See Sandie v. Att’y
Gen. of U.S., 562 F.3d 246, 252 (3d Cir. 2009) (“[W]e must assume Sandie’s testimony is
credible because we have no credibility determination to review from the BIA.”).
                                               3
             Case: 18-12578     Date Filed: 08/21/2019   Page: 4 of 23


not find El Banana, they tracked down his daughter and her partner for information

and, failing that, repayment. By the time the cartel broke into Mr. Perez-Sanchez’s

house, the members knew something he did not: namely, that El Banana was

Perez-Sanchez’s father-in-law, Elias Gamaliel Martinez-Carasco.

      Determined to make their trip worthwhile, the cartel members demanded

Mr. Perez-Sanchez reveal his father-in-law’s whereabouts. But Mr. Perez-Sanchez

had no idea where Mr. Martinez-Carasco was. Because Mr. Martinez-Carasco

abandoned his daughter, Sandra Gabriela Martinez Reyes, at a young age, neither

she nor Mr. Perez-Sanchez knew much about the man, much less that he had been

involved in the Gulf Cartel’s drug trafficking operations. The cartel, however, was

unmoved by Mr. Perez-Sanchez’s pleas of ignorance. With each unsatisfactory

answer, the cartel members beat Mr. Perez-Sanchez, fracturing his collarbone and

at least one of his ribs. They also warned him that anyone caught stealing from or

snitching on them would “have their hands chopped off or blown off and . . . their

heads blown off.”

      Eventually, one of the cartel members proposed that Mr. Perez-Sanchez use

his banking job to help the cartel set up fake accounts. The cartel knew that Mr.

Perez-Sanchez was a college graduate who was currently working for a bank

handling credit card payments. The cartel explained that because Mr. Perez-

Sanchez’s father-in-law owed them money, Perez-Sanchez did as well. Scared of


                                         4
             Case: 18-12578    Date Filed: 08/21/2019   Page: 5 of 23


losing the license he’d worked so hard to earn, Mr. Perez-Sanchez refused to help

the Gulf Cartel set up fake accounts. The cartel members then ransacked Mr.

Perez-Sanchez’s house, where they stumbled upon a box containing 46,000 pesos

in the bedroom. Again, the cartel directed Mr. Perez-Sanchez to assist them. And

again, Mr. Perez-Sanchez refused, telling them that he had “no reason to pay [the]

debt of another person.”

      Fed up with his continued resistance, the most violent member of the group

grabbed Mr. Perez-Sanchez by the shirt, put a gun to his head, and told him to pray

because his time had come. Mr. Perez-Sanchez’s life was spared at the last second

only when another cartel member seized on the idea that Perez-Sanchez could

repay his father-in-law’s debts with money. This idea was born from the 46,000

pesos found in the Perez-Sanchez home.

      The cartel then made Mr. Perez-Sanchez one final offer: in exchange for the

46,000 pesos (which the cartel would credit toward an interest payment on his

father-in-law’s debt) and a monthly payment of 26,000 pesos, the cartel would stay

its hand. This time, Mr. Perez-Sanchez accepted. The cartel members then left,

with one driving off in a Mexican police car. Some time later, Ms. Reyes arrived

home with a friend, where they discovered Mr. Perez-Sanchez on the ground,

bleeding and badly beaten. They immediately took him to the hospital for

treatment.


                                         5
              Case: 18-12578     Date Filed: 08/21/2019    Page: 6 of 23


      True to his word, Mr. Perez-Sanchez paid the cartel 26,000 pesos every

month afterward by showing up at the designated park with a fanny pack full of

money. But the payments were taking their toll. Prior to the couple’s encounter

with the cartel, Mr. Perez-Sanchez and Ms. Reyes lived relatively comfortable

lives. Between their environmental consulting business and Mr. Perez-Sanchez’s

banking job, the couple did not want for money. The extortion payments changed

everything. Just four months into the payment plan, Mr. Perez-Sanchez ran out of

money. When the couple was not able to make their May 2014 payment, they fled

to the United States. They never finished paying off Mr. Martinez-Carasco’s debt.

      Mr. Perez-Sanchez and Ms. Reyes arrived in the United States on May 27,

2014. DHS began removal proceedings against Mr. Perez-Sanchez on June 9,

2014 and served him with an NTA ordering him to appear before an IJ in Eloy,

Arizona at a date and time “to be set.” Proceedings were eventually transferred to

Florida, where Mr. Perez-Sanchez applied for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).

      Following two hearings, during which Mr. Perez-Sanchez and Ms. Reyes

testified about their experiences with the Gulf Cartel, the IJ denied Perez-Sanchez

all relief. The IJ found that although “[t]he cartel’s motive to increase its profits

and obtain repayment for the [father-in-law’s] debt was one central reason for its

actions against [Mr. Perez-Sanchez] and [Ms. Reyes],” any motive to harm Perez-


                                           6
               Case: 18-12578       Date Filed: 08/21/2019       Page: 7 of 23


Sanchez based on his relationship to Mr. Martinez-Carasco “was, at most,

incidental.” The IJ concluded that because Mr. Perez-Sanchez failed to show he

suffered persecution “on account of a protected ground,” he was ineligible for

asylum and withholding of removal. 2 The IJ then ordered Mr. Perez-Sanchez

removed to Mexico.

       Mr. Perez-Sanchez appealed the IJ’s decision to the BIA, which dismissed

the appeal on May 21, 2018 without briefing by DHS. Although the BIA

acknowledged at the outset that “the issue of nexus [was] close,” because Mr.

Perez-Sanchez’s “relationship to his father-in-law [was] a reason for the harm and

extortion he experienced,” the BIA nonetheless agreed with the IJ that the family

relationship was not a central reason for Perez-Sanchez’s suffering. The BIA did

not consider the IJ’s twin findings that the Gulf Cartel targeted Mr. Perez-Sanchez

to “recuperate[] money owed by [his] father-in-law” and that “any motive to harm

[Perez-Sanchez] based on his family status was at most incidental” to be clearly

erroneous.

       Mr. Perez-Sanchez timely petitioned this Court for review.




       2
         The IJ also denied Mr. Perez-Sanchez’s CAT claim for reasons unrelated to this petition
for review.
                                               7
              Case: 18-12578     Date Filed: 08/21/2019    Page: 8 of 23


                                          II.

      “We review questions of statutory interpretation and other issues of law de

novo,” De Sandoval v. U.S. Att’y Gen., 440 F.3d 1276, 1278 (11th Cir. 2006),

deferring to an agency’s interpretation of a statute it administers only if the

statute’s language is ambiguous and the agency’s interpretation is “based on a

permissible construction of the statute,” id. at 1279 (quoting Chevron U.S.A., Inc.

v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843, 104 S. Ct. 2778, 2782 (1984)).

We review factual determinations by the agency for substantial evidence. Chen v.

U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006) (per curiam). Under

substantial evidence review, reversal is warranted only if “the evidence compels a

reasonable fact finder to find otherwise.” Id. at 1231 (quotation marks omitted).

                                          III.

      We begin with Mr. Perez-Sanchez’s argument that DHS’s failure to include

the time and date of his removal hearing in his NTA means the agency did not

have jurisdiction over his removal proceedings. Under BIA regulations,

“[j]urisdiction vests, and proceedings before an Immigration Judge commence,

when a charging document is filed with the Immigration Court.” 8 C.F.R.

§ 1003.14(a). For proceedings initiated after April 1, 1997, an NTA is one type of

charging document. Id. § 1003.13. Mr. Perez-Sanchez argues that the “Notice to

Appear” mentioned in the regulations carries the same meaning as the “Notice to


                                           8
              Case: 18-12578     Date Filed: 08/21/2019    Page: 9 of 23


Appear” defined in the statute, 8 U.S.C. § 1229(a). In addition, he says the

Supreme Court’s decision in Pereira, which addressed 8 U.S.C. § 1229(a), held an

NTA must include the time, date, and location of the removal hearing. Putting

these two arguments together, Mr. Perez-Sanchez asserts that an NTA lacking the

time, date, or location of a removal hearing necessarily fails to vest the IJ with

jurisdiction over removal proceedings.

      But this argument presupposes the jurisdictional nature of the regulation in

question, 8 C.F.R. § 1003.14(a). As we will explain, both the regulation and the

statute set forth only claim-processing rules with respect to the service or filing of

an NTA. For this reason, we conclude Mr. Perez-Sanchez is not entitled to a

remand on this claim.

                                          A.

      First, a word on jurisdiction and exhaustion. Because Pereira was issued one

month after the BIA dismissed his appeal, Mr. Perez-Sanchez never had the

opportunity to raise this claim before the agency. Ordinarily, a petitioner’s failure

to exhaust a claim before the BIA deprives our Court of jurisdiction over that

claim. See Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016). But we

are not deprived of jurisdiction here. We always “have jurisdiction to determine

our own jurisdiction.” Patel v. U.S. Att’y Gen., 334 F.3d 1259, 1262 (11th Cir.

2003). And our jurisdiction to review removal proceedings extends only to final


                                           9
              Case: 18-12578     Date Filed: 08/21/2019     Page: 10 of 23


orders of removal. See 8 U.S.C. § 1252(a)(1), (b)(9). If, as Mr. Perez-Sanchez

argues, the agency never had jurisdiction over his removal proceedings to begin

with, the entire proceeding—including the final order of removal—would be

invalid, and we would have no jurisdiction to entertain his petition. We therefore

cannot remand this question for the BIA to address in the first instance. See

Hernandez-Perez v. Whitaker, 911 F.3d 305, 310–11 (6th Cir. 2018) (addressing

the petitioner’s abandoned Pereira claim because it pertained “to a possible

jurisdictional flaw”). We must determine for ourselves whether Mr. Perez-

Sanchez’s removal proceedings resulted in a valid final order of removal.

      Having established our jurisdiction to review Mr. Perez-Sanchez’s Pereira

claim, we turn now to its substance.

                                            B.

      As with all matters of statutory and regulatory interpretation, our inquiry

into the scope of the agency’s jurisdiction begins with the statute itself. See

Chevron, 467 U.S. at 842–44, 104 S. Ct. at 2781–82. Here, the relevant statutory

provision, 8 U.S.C. § 1229, titled “[i]nitiation of removal proceedings,” states that

“[i]n removal proceedings under section 1229a . . . , written notice (in this section

referred to as a ‘notice to appear’) shall be given in person to the alien . . .

specifying the following: . . . [t]he time and place at which the proceedings will be

held.” 8 U.S.C. § 1229(a)(1). The statute thus clearly requires that an NTA


                                            10
             Case: 18-12578      Date Filed: 08/21/2019    Page: 11 of 23


include the time and place of a noncitizen’s removal proceedings. As the Supreme

Court explained in Pereira, section 1229(a) “speak[s] in definitional terms, at least

with respect to the time and place at which the proceedings will be held.” 138 S.

Ct. at 2116 (quotation marks omitted). For this reason, Mr. Perez-Sanchez’s NTA

was unquestionably deficient under the statute—although his NTA listed the

location, it left off both the time and date of the hearing.

      The government nonetheless urges this Court to defer to the BIA’s

interpretation that an NTA under section 1229(a) is not deficient so long as a

subsequent notice of hearing is later sent and specifies the time and location of the

removal hearing. In re Bermudez-Cota, 27 I. & N. Dec. 441, 447 (BIA 2018). But

the Supreme Court foreclosed this argument in Pereira. There, the Court held an

NTA that fails to specify the time and place of removal proceedings is defective.

Pereira, 138 S. Ct. at 2116. The omission of that information, as the Supreme

Court saw it, was not “some trivial, ministerial defect” that could be cured later.

Id. Rather, “[f]ail[ure] to specify integral information like the time and place of

removal proceedings unquestionably would deprive the notice to appear of its

essential character.” Id. at 2116–17 (alteration adopted, emphasis added, and

quotation marks omitted). And because Congress’s intent was clear from the face

of the statute, that was the end of the matter for the Court. Id. at 2113 (citing

Chevron, 467 U.S. at 842–43, 104 S. Ct. at 2781). Under Pereira, then, a notice of


                                           11
             Case: 18-12578     Date Filed: 08/21/2019   Page: 12 of 23


hearing sent later might be relevant to a harmlessness inquiry, but it does not

render the original NTA non-deficient. Cf. Ortiz-Santiago v. Barr, 924 F.3d 956,

962 (7th Cir. 2019) (declining to defer to Bermudez-Cota because the decision

“brushed too quickly over the Supreme Court’s rationale in Pereira”).

      However, our conclusion that the NTA was deficient does not mean the

agency lacked jurisdiction over Mr. Perez-Sanchez’s case. We do not read section

1229’s time-and-place requirement to create a jurisdictional rule. See Henderson

v. United States, 517 U.S. 654, 656, 116 S. Ct. 1638, 1640 (1996) (“[T]he manner

and timing of serving process are generally nonjurisdictional matters of

‘procedure.’”). Notably, neither party argues otherwise.

      The parties instead focus their attention on 8 C.F.R. § 1003.14, a regulation

that purportedly sets forth the agency’s jurisdiction over removal proceedings and

ties the commencement of those proceedings to the filing of an NTA “with the

Immigration Court” as opposed to the service of an NTA upon a noncitizen,

8 U.S.C. § 1229(a). The parties make two assumptions by focusing on the

regulation: first, that 8 U.S.C. § 1229(a) is ambiguous with respect to the point of

commencement for removal proceedings, such that the agency could promulgate a

regulation establishing the filing of an NTA as the point of commencement; and

second, that the agency was empowered to promulgate a regulation restricting its

jurisdiction over removal proceedings. We will address each assumption in turn.


                                          12
              Case: 18-12578       Date Filed: 08/21/2019      Page: 13 of 23


       With respect to the first, Congress’s decision to nest “service” of an NTA

under “[i]nitiation of removal proceedings” suggests to us that Congress intended

for service of an NTA—not filing—to operate as the point of commencement for

removal proceedings. 3 If that were indeed the case, the agency was not free to

redefine the point of commencement and our inquiry should end with the statute.

Chevron, 467 U.S. at 842–43, 104 S. Ct. at 2781 (“If the intent of Congress is

clear, . . . the agency[] must give effect to the unambiguously expressed intent of

Congress.”). Nonetheless, even if we assume for purposes of this opinion that the

statute is ambiguous and the regulation should be given effect, the outcome

remains the same. This is because 8 C.F.R. § 1003.14, like 8 U.S.C. § 1229(a),

sets forth only a claim-processing rule. And this brings us to the parties’ second

assumption—namely, that 8 C.F.R. § 1003.14 established a jurisdictional rule.

       We do not fault the parties for this assumption. After all, section 1003.14

specifically states “[j]urisdiction vests, and proceedings before an Immigration




       3
         We are aware that several of our sister circuits have deferred to the regulations when
assessing the date of commencement. See, e.g., DiPeppe v. Quarantillo, 337 F.3d 326, 334 (3d
Cir. 2003) (“Although DiPeppe was served with an [Order to Show Cause] and Notice of
Hearing in 1992, removal proceedings did not effectively commence for her until 2000, when the
NTA was filed with the Immigration Court.”); DeLeon-Holguin v. Ashcroft, 253 F.3d 811, 814–
15 (5th Cir. 2001) (“We therefore hold that removal proceedings commence when the
[Immigration and Naturalization Service] files the appropriate charging document with the
immigration court.”); Costa v. I.N.S., 233 F.3d 31, 36–37 (1st Cir. 2000) (applying Chevron
deference to conclude that the “petitioner was not in deportation proceedings until the NTA was
filed with the Immigration Court”). But it does not appear that any of them considered whether
8 U.S.C. § 1229(a) was unambiguous with respect to the date of commencement.
                                              13
             Case: 18-12578     Date Filed: 08/21/2019   Page: 14 of 23


Judge commence, when a charging document is filed with the Immigration Court

by the Service.” A charging document, in turn, refers to “the written instrument

which initiates a proceeding before an Immigration Judge,” such as a “Notice to

Appear.” Id. § 1003.13. And in contrast to their statutory counterpart, the

regulations do not require that an NTA contain the time, date, and location of the

removal hearing. See id. §§ 1003.15, 1003.18.

      Many of our sister circuits have accepted the proposition that 8 C.F.R.

§ 1003.14 sets forth a jurisdictional rule. See, e.g., Nkomo v. Att’y Gen. of U.S.,

930 F.3d 129, 133 (3d Cir. 2019) (referring to the regulation as “jurisdiction-

vesting”); Banegas Gomez v. Barr, 922 F.3d 101, 111 (2d Cir. 2019) (“The

Attorney General has promulgated regulations governing removal proceedings that

do address when jurisdiction vests in the Immigration Court.”); Ali v. Barr, 924
F.3d 983, 986 (8th Cir. 2019) (“As our sister circuits have explained, § 1229(a)

says nothing about how jurisdiction vests in an immigration court. For that we

must turn to the regulations.” (citation omitted)); Karingithi v. Whitaker, 913 F.3d
1158, 1160 (9th Cir. 2019) (“[T]he regulations, not § 1229(a), define when

jurisdiction vests.”); Hernandez-Perez, 911 F.3d at 313–14. We are not persuaded.

Principles of administrative law dictate that an agency cannot define its own




                                         14
               Case: 18-12578       Date Filed: 08/21/2019       Page: 15 of 23


authority to hear cases; only Congress can.4 We therefore agree with the Fourth,

Fifth, and Seventh Circuits that 8 C.F.R. § 1003.14, despite its language, sets forth

not a jurisdictional rule but a claim-processing one. See Pierre-Paul v. Barr, 930
F.3d 684, 691–93 (5th Cir. 2019); United States v. Cortez, 930 F.3d 350, 358–62

(4th Cir. 2019); Ortiz-Santiago, 924 F.3d at 963–64.

       The problem with treating 8 C.F.R. § 1003.14 as a jurisdictional rule is this:

“Congress alone controls [an agency’s] jurisdiction.” Union Pac. R.R. Co. v. Bhd.

of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment, 558 U.S. 67, 71,

130 S. Ct. 584, 590 (2009); see also Charles H. Koch Jr. & Richard Murphy, 2

Admin. L. & Prac. § 5.18 (“[A]n agency may not limit its jurisdiction through its

procedural rules.”). Although jurisdiction may be a “word of many, too many,

meanings,” Arbaugh v. Y&H Corp., 546 U.S. 500, 510, 126 S. Ct. 1235, 1242

(2006) (quotation marks omitted), when it is used to refer to the agency’s authority

to decide a particular matter, jurisdiction means no less than the functional

equivalent of a federal court’s subject matter jurisdiction. See Cortez, 930 F.3d at

360; Ortiz-Santiago, 924 F.3d at 962–63. And the Supreme Court has made quite




       4
         We note, however, that in the event Congress’s statutory grant of jurisdiction is
ambiguous, an agency is entitled to adopt a reasonable construction of that provision. See City
of Arlington v. F.C.C., 569 U.S. 290, 301, 133 S. Ct. 1863, 1870–71 (2013). We are not
presented with such a situation here.
                                               15
             Case: 18-12578      Date Filed: 08/21/2019    Page: 16 of 23


clear that an agency’s power to act is “authoritatively prescribed by Congress.”

City of Arlington v. F.C.C., 569 U.S. 290, 297, 133 S. Ct. 1863, 1869 (2013).

       For this reason, an agency cannot fashion a procedural rule to limit

jurisdiction bestowed upon it by Congress. The Supreme Court’s decision in

Union Pacific confirms as much. There, Congress vested the National Railroad

Adjustment Board (the “Board”) with “jurisdiction to adjudicate grievances of

railroad employees that remain unsettled after pursuit of internal procedures.”

Union Pacific, 558 U.S. at 71, 130 S. Ct. at 590. The Railway Labor Act

additionally required employees and carriers to exhaust grievance procedures

before resorting to arbitration. Id. at 73, 130 S. Ct. at 591. As part of this

exhaustion process, the Act “direct[ed] parties to attempt settlement in conference”

with one another. Id. (quotation marks omitted). It was undisputed in Union

Pacific that the industry and its employees conferenced before approaching the

Board. Id. at 76, 130 S. Ct. at 593. Nonetheless, the Board dismissed the

arbitration for lack of jurisdiction because neither party initially introduced

evidence that they had conferenced with one another. See id. at 77, 130 S. Ct. at

594.

       The Supreme Court held that the conferencing requirement did not

“condition the adjudicatory authority of the Board.” Id. at 82, 130 S. Ct. at 597.

The Board’s jurisdiction, the Court explained, extended to “all disputes between


                                           16
             Case: 18-12578    Date Filed: 08/21/2019    Page: 17 of 23


carriers and their employees growing out of grievances . . . concerning rates of pay,

rules, or working conditions.” Id. (quotation marks omitted). That authority

existed independent of the conferencing requirement, which imposed a

requirement only “on carriers and grievants alike.” Id. The Court arrived at this

conclusion even though the Board’s procedural regulations provided that “[n]o

petition shall be considered by any division of the Board unless the subject matter

has been handled in accordance with [the grievance procedures],” precisely

because “Congress gave the Board no authority to adopt rules of jurisdictional

dimension.” Id. at 83–84, 130 S. Ct. at 597 (quotation marks omitted).

      We see no reason to deviate from the principles set forth in Union Pacific.

Contrary to the position argued by the government, Congress did not stay silent on

the question of jurisdiction. Just as Congress empowered the Board in Union

Pacific to adjudicate labor disputes between railroad employers and employees, so,

too, did it empower IJs to “conduct proceedings for deciding the inadmissibility or

deportability of an alien.” 8 U.S.C. § 1229a(a)(1); see also Cortez, 930 F.3d at

360. This broad grant of authority is not limited in any way by the filing or service

of an NTA. As we have explained, section 1229(a), states, at most, that removal

proceedings are initiated upon the service of an NTA to a noncitizen. And service

requirements “are generally nonjurisdictional matters of procedure.” Henderson,
517 U.S. at 656, 116 S. Ct. at 1640 (quotation marks omitted).


                                         17
               Case: 18-12578      Date Filed: 08/21/2019       Page: 18 of 23


       Congress has not authorized the Attorney General to promulgate regulations

of “jurisdictional dimension.” Union Pacific, 558 U.S. at 84, 130 S. Ct. at 597.

The Immigration and Nationality Act (“INA”) empowers the Attorney General to

“establish such regulations . . . as the Attorney General determines to be necessary

for carrying out this section.” 8 U.S.C. § 1103(g)(2). It does not allow the

Attorney General to override Congress’s grant of authority. Simply put, the

Attorney General can no more restrict the immigration courts’ jurisdiction over

removal proceedings than he (or she) can grant them jurisdiction over railway

labor disputes. See Ortiz-Santiago, 924 F.3d at 963 (“While an agency may adopt

rules and processes to maintain order, it cannot define the scope of its power to

hear cases.”). Thus, even assuming Mr. Perez-Sanchez’s NTA was deficient under

the regulations, 5 the agency properly exercised jurisdiction over his removal

proceedings because 8 C.F.R. § 1003.14 could not have imposed jurisdictional

limitations.

       We do not say that 8 C.F.R. § 1003.14 regulates nothing at all. We agree

with our sister circuits that the regulation sets forth a claim processing rule. See

Pierre-Paul, 930 F.3d at 691–92; Cortez, 930 F.3d at 360–62; Ortiz-Santiago, 924




       5
         Although we do not decide the issue today, we note the Seventh Circuit concluded that
the NTA in 8 C.F.R. §§ 1003.13–1003.15, 1003.18, and the NTA in 8 U.S.C. § 1229(a) are one
and the same. See Ortiz-Santiago, 924 F.3d at 961–62.


                                              18
             Case: 18-12578     Date Filed: 08/21/2019    Page: 19 of 23
F.3d at 963–64. As the Fourth Circuit recently observed, 8 C.F.R. § 1003.14

“lay[s] out the procedural steps that must be taken to docket a case before an

immigration judge.” Cortez, 930 F.3d at 361. The regulation thus “seek[s] to

promote the orderly progress of litigation by requiring that the parties take certain

procedural steps at certain specified times”—a quintessential claim-processing

function. Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 435, 131 S. Ct.
1197, 1203 (2011).

      Beyond that, the regulation closely resembles Federal Rule of Civil

Procedure 3, which provides that “[a] civil action is commenced by filing a

complaint with the court.” Like Rule 3, 8 C.F.R. § 1003.14 requires that a

document—here, an NTA—be filed with the appropriate tribunal to commence

proceedings. And the Supreme Court has said that Rule 3 defects have no impact

on a court’s subject matter jurisdiction. See Schlesinger v. Councilman, 420 U.S.
738, 742 n.5, 95 S. Ct. 1300, 1305 n.5 (1975) (“[S]o long as the court’s subject-

matter jurisdiction actually existed and adequately appeared to exist . . . any defect

in the manner in which the action was instituted and processed is not itself

jurisdictional and does not prevent entry of a valid judgment.”).

      Given this, Mr. Perez-Sanchez’s Pereira challenge must fail. Because

neither 8 U.S.C. § 1229(a) nor 8 C.F.R. § 1003.14 speaks to jurisdiction, the IJ and

the BIA properly exercised jurisdiction over his removal hearing based on the


                                          19
               Case: 18-12578        Date Filed: 08/21/2019       Page: 20 of 23


authority conferred upon them by 8 U.S.C. § 1229a(a)(1). Those proceedings

resulted in a valid final order of removal, which we have jurisdiction to review

under 8 U.S.C § 1252(a)(1), (b)(9). We therefore deny his petition for review as to

his Pereira claim. To the extent Mr. Perez-Sanchez argues he is nonetheless

entitled to a remand because his NTA violated the agency’s claim-processing rules,

we dismiss this part of his petition for lack of jurisdiction because he failed to

exhaust the claim before the agency. See Jeune, 810 F.3d at 800; cf. Pierre-Paul,

2019 WL 3229150, at *6 (“Assuming arguendo that Pierre-Paul’s notice to appear

were defective, and the defect could not be cured, Pierre-Paul waited too long to

raise this issue.”).

                                               IV.

         Mr. Perez-Sanchez also argues that the BIA violated his due process rights

by dismissing his appeal in the absence of a government response. This argument

fails.

         The members of the BIA must “exercise their independent judgment and

discretion in considering and determining the cases coming before the Board.”

8 C.F.R. § 1003.1(d)(1)(ii). That duty exists independent of any decision by the

government to file a brief in opposition to the noncitizen’s appeal. 6 The agency’s



         6
        DHS, like any party before the BIA, was permitted to file a brief, but it did not have to
do so. See 8 C.F.R. § 1003.38(f).
                                                20
               Case: 18-12578      Date Filed: 08/21/2019       Page: 21 of 23


decision to address the merits of Mr. Perez-Sanchez’s appeal absent DHS briefing

did not render his appeal fundamentally unfair. We discern no grounds for

concluding that the agency’s actions ran afoul of the Due Process Clause. Our

conclusion today adheres to past unpublished decisions in this Circuit, see, e.g.,

Cenolli v. U.S. Att’y Gen., 208 F. App’x 718, 722 (11th Cir. 2006) (per curiam)

(unpublished), and we deny Mr. Perez-Sanchez’s petition for review as to this

claim.

                                              V.

         Last, but certainly not least, we turn to Mr. Perez-Sanchez’s argument that

the BIA’s decision was unsupported by substantial evidence. To recap, the BIA

found that although the Gulf Cartel targeted Mr. Perez-Sanchez because of his

father-in-law’s debt, any motive to harm him “based on his family status was at

most incidental.” We agree with Mr. Perez-Sanchez that this finding is not

supported by any reasonable reading of the record.

         To be eligible for asylum or withholding of removal, a noncitizen must

prove he suffered persecution “on account of” a protected basis.7 See Rodriguez


         7
          The BIA, citing Matter of L-E-A-, 27 I. & N. Dec. 40 (BIA 2017), agreed with the IJ
that Mr. Perez-Sanchez’s proposed PSG of “his father-in-law’s immediate family” was
cognizable under the INA. However, the Attorney General recently reversed in part the BIA’s
holding in Matter of L-E-A-. See Matter of L-E-A-, 27 I. & N. Dec. 581, 596–97 (AG 2019).
Because this part of Mr. Perez-Sanchez’s petition for review concerns only the nexus
requirement, and not the PSG requirement, we express no view on how, if at all, Matter of L-E-
A- impacts Mr. Perez-Sanchez’s proposed PSG or whether the Attorney General’s decision is
entitled to deference.
                                              21
             Case: 18-12578     Date Filed: 08/21/2019   Page: 22 of 23


Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007) (per curiam). This

is also known as the “nexus” requirement. See id. After the enactment of the

REAL ID Act in 2005, in order to satisfy the nexus requirement, an applicant must

establish his membership in a particular social group was or is “at least one central

reason” for his persecution. 8 U.S.C. § 1158(b)(1)(B)(i); see also Perez-Zenteno v.

U.S. Att’y Gen., 913 F.3d 1301, 1307 (11th Cir. 2019) (“[T]o satisfy the ‘on

account of a statutorily protected ground’ requirement, the applicant must prove

that the protected ground ‘was or will be at least one central reason for persecuting

the applicant.’” (quoting 8 U.S.C. § 1158(b)(1)(B)(i))); Singh v. Holder, 764 F.3d
1153, 1162 (9th Cir. 2014) (“[U]nder the REAL ID Act’s standard, a persecutor

may be motivated by more than one central reason, and an asylum applicant need

not prove which reason was dominant.” (quotation marks omitted)).

      In Mr. Perez-Sanchez’s case, it is impossible to disentangle his relationship

to his father-in-law from the Gulf Cartel’s pecuniary motives: they are two sides of

the same coin. The record is replete with evidence that the Gulf Cartel sought out

and continuously extorted Mr. Perez-Sanchez because of his father-in-law’s past

history with the cartel. Among other things, the Gulf Cartel held Mr. Perez-

Sanchez at gunpoint and told him that because Mr. Martinez-Carasco “owed them

money . . .[,] [Mr. Perez-Sanchez] owed them money” as well. Indeed, the Gulf

Cartel almost executed Mr. Perez-Sanchez because of Mr. Martinez-Carasco’s


                                         22
             Case: 18-12578     Date Filed: 08/21/2019    Page: 23 of 23


debt, sparing him only when they realized he had enough money to specifically

cover “the interest that [Martinez-Carasco] had accumulated and owed them” and

could, over time, pay off Martinez-Carasco’s debt.

      A family debt wrongly inherited is still an inheritance. Absent the familial

relationship between Mr. Perez-Sanchez and Mr. Martinez-Carasco, the cartel

would never have hunted him and his partner down to begin with or continued

persecuting them for months. The evidence compels us to reject the BIA’s

conclusion that Mr. Perez-Sanchez’s relationship to his father-in-law played only

an “incidental” role in the cartel’s decision to persecute him. It is abundantly clear

to us that the family relationship was one central reason, if not the central reason,

for the harm visited upon Mr. Perez-Sanchez. We therefore grant his petition for

review and remand his asylum and withholding of removal claims to the BIA for

proceedings consistent with this opinion.

      PETITION DENIED IN PART, DISMISSED IN PART, GRANTED IN

PART, AND REMANDED.




                                          23